 


113 HR 5738 IH: Making supplemental appropriations for the Department of Homeland Security for purposes of establishing and maintaining mobile hospital units for responding to an epidemic, and for other purposes.
U.S. House of Representatives
2014-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 2d Session 
H. R. 5738 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2014 
Mr. Bentivolio introduced the following bill; which was referred to the Committee on Appropriations 
 
A BILL 
Making supplemental appropriations for the Department of Homeland Security for purposes of establishing and maintaining mobile hospital units for responding to an epidemic, and for other purposes. 
 
 
1.Supplemental appropriation for the Department of Homeland Security to establish mobile hospital units for combating epidemicsThere is hereby appropriated to the Department of Homeland Security, out of any money in the Treasury not otherwise appropriated, for an additional amount for the purpose to establish and maintain mobile hospital units as a preparation for responding to a possible epidemic, $5,000,000,000, to remain available until expended. 
 
